--------------------------------------------------------------------------------

Exhibit 10.23
 
XCEL ENERGY INC.
 
AMENDED AND RESTATED
EXECUTIVE ANNUAL DISCRETIONARY AWARD PLAN
 
This Xcel Energy Inc. (the “Company”) Amended and Restated Executive Annual
Discretionary Award Plan (the “Plan”) is designed to recognize exceptional
individual contributions on the part of selected officers and employees of the
Company and its Affiliates to the success of the Company and its
Affiliates.  Payments pursuant to the Plan are intended to supplement, to the
degree deemed appropriate by the Governance, Compensation and Nominating
Committee of the Company’s Board (the “Committee”), payments made under the
Company’s Executive Annual Incentive Award Plan (the “EAIAP”) to such officers
and employees based on the achievement during any Incentive Period under the
EAIAP of performance goals that relate to the business or financial goals of the
Company, an Affiliate or a business or functional unit thereof.  Capitalized
terms used in this Plan that are not defined in this Plan shall have the same
meaning given to them in the EAIAP.
 
Except as provided below, any Participant in the EAIAP for an Incentive Period,
including any Covered Employee, shall be eligible for a discretionary bonus
payment under this Plan based on a Committee-approved assessment of the
Participant’s individual performance during the applicable Incentive Period with
respect to factors deemed relevant by the Committee.  The assessment of any
Participant’s individual performance during any such Incentive Period shall be
expressed in terms of a leadership score between 1.0 and 2.0, approved by the
Committee.  The amount of any discretionary bonus payment to a Participant under
the Plan shall be determined by multiplying the cash amount determined by the
Committee to be payable to the Participant under the EAIAP for the applicable
Incentive Period (after application of the Committee’s discretion to decrease
the amount so payable under Articles VI and XI of the EAIAP) by the
corresponding bonus percentage associated with the Participant’s leadership
score, subject to the following requirements:
 
 
●
If, for any reason, the amount of any Participant’s payout under the EAIAP for
the applicable Incentive Period is zero, no bonus payment may be made to that
Participant for that Incentive Period under this Plan.

 
 
●
For purposes of this Plan, the amount payable to any Participant under the EAIAP
for any Incentive Period shall be the amount so payable in cash under the terms
of the EAIAP, and shall not include any additional amount payable under the
EAIAP by reason of a Participant’s election to receive some or all of the amount
payable in the form of Shares or restricted Shares.

 
 
●
If the amount payable to any Participant under the EAIAP for the applicable
Incentive Period is determined in whole or in part upon the achievement of any
individual performance objectives, or has been the subject of a discretionary
increase by the Committee as provided in Article VI of the EAIAP, such
Participant shall not be entitled to a discretionary bonus payment for such
Incentive Period under the Plan.

 
For purposes of determining the amount of any payment to be made pursuant to
this Plan, a leadership score of 1.0 correlates with a bonus percentage of 0%, a
leadership score of 2.0 correlates with a bonus percentage of 100%, and
leadership scores between 1.0 and 2.0 will correlate on a straight line basis
with the applicable bonus percentages.  By way of example, if a Participant
receives a leadership score of 1.2, that Participant’s bonus percentage would
equal 20%.
 
Payment of any discretionary bonus amount under the Plan shall be made in cash
to the applicable Participant no later than the 15th day of the third calendar
month following the end of the applicable Incentive Period.  The Company and its
Affiliates shall have the right to deduct from all amounts paid to a Participant
in cash (whether under this Plan or otherwise) any taxes required by law to be
withheld in respect of discretionary bonus payments under this Plan.  Subject to
all the terms and conditions of the Company’s Deferred Compensation Plan, a
Participant may elect under such Deferred Compensation Plan to defer the receipt
of discretionary bonus payments payable hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
The Plan shall be administered by the Committee, which shall have the sole
authority and complete discretion to make rules and regulations relating to the
administration of the Plan and to construe and interpret the Plan.  Any
interpretations and decisions of the Committee with respect to the Plan shall be
final and binding.  The Board shall have the right to amend, alter, discontinue
or otherwise modify the Plan from time to time.  Nothing contained in the Plan
shall be construed as or be evidence of any contract of employment with any
Participant for a term of any length nor shall participation in the Plan in any
way be deemed to create any right or entitlement on the part of any Participant
to any bonus payment under the Plan, any such payment being at all times subject
to the sole and absolute discretion of the Committee.
 
The 2010 Executive Annual Discretionary Award Plan (the “2010 Plan”) became
effective on December 16, 2009.  This Amended and Restated Executive Annual
Discretionary Award Plan, which amends and restates the 2010 Plan in its
entirety, shall be effective December 15, 2010.  The Plan will terminate March
31, 2016. 
 

--------------------------------------------------------------------------------